DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia et al., “On UE adaptation to the traffic”, 3GPP TSG RAN WG1 Meeting #94-bis, Chengdu, People’s Republic of China, October 18th – 12th, 2018, R1-1811479, hereafter D1.

Regarding claim 12, D1 discloses a method for wireless communication at a user equipment (UE), comprising: 
identifying an active transmission configuration indication state or serving beam of a base station (Section 2.3 “Antenna domain” 2nd paragraph disclosing “activation of the TCI states for PDSCH beam indication are performed using a MAC-CE command) to be used for one or more scheduled transmissions (this feature is a statement of intended use and not considered to be limiting to the claims; the TCI states for PDSCH beam indication shows D1 contemplates this use); 
identifying an antenna module at the UE (Fig. 1 [antenna] panel A) to be used as an active antenna module for receipt of the one or more scheduled transmissions via the active transmission configuration indication state or serving beam (this is a statement of intended use and not considered limiting to the claims; however, D1 indicates this is the purpose, Section 2.3 second paragraph “TCI states for PDSCH beam indication” and Fig. 1 TCI state #A and illustration of PDCCH+PDSCH received by [antenna] panel 1); 
identifying one or more remaining antenna modules at the UE as either candidate antenna modules (Section 2.3 2nd paragraph disclosing “TCI states for PDSCH beam indication”; for example Fig. 1 TCI state #B is not active for a period of time, (e.g., a candidate TCI state of a plurality of TCI states)) for potentially replacing the active antenna module within a leading time or as unused antenna modules (this is a statement of intended use and not considered limiting to the claims; however, D1 contemplates such uses in Section 2.3 second paragraph disclosing the UE receives the MAC CE command and activates the [antenna] panel associated with the commanded TCI state and can switch off [antenna] panels that are not needed and; there is a MAC-CE activation latency that is the time between the ACK transmission for the PDSCH carrying the MAC-CE message and the time that the UE applies the MAC-CE message); and 
receiving the one or more scheduled transmissions via the active antenna module (Fig. 1 TCI state #A illustrating the [antenna] Panel 1 is active/receiving PDSCH) or via a replacement active antenna module selected from the candidate antenna modules (Section 2.3 second paragraph disclosing activation of TCI states for PDSCH and switching off unneeded [antenna] panels; subsequent to Figure 1 disclosing adaptive antenna activation/deactivation base on L1-RSRP measurements for the panels).

Regarding claim 3, D1 implicitly discloses the method of claim 1, further comprising: determining that the active antenna module is to be replaced by one of the candidate antenna modules; transitioning the active antenna module to be a candidate antenna module; and transitioning the one of the candidate antenna modules to be a replacement active antenna module (Section 2.3 disclosing switching on [antenna] panels associated with active TCI states and switching off the [antenna] panels that are not needed with a dynamic activation/deactivation based on L1-RSRP measurements).

Regarding claim 4, D1 discloses the method of claim 3, wherein determining that the active antenna module is to be replaced by the one of the candidate antenna modules comprises: determining that the one of the candidate antenna modules has a stronger key performance indicator with respect to a configured transmission configuration indication state or beam than the active antenna module has with respect to the configured transmission configuration indication state or beam (Section 2.3 disclosing based on L1-RSRP measurements are used to support [antenna] panel specific beam selection such that beams are selected in a way minimizing the amount of required active panels at the UE).

Regarding claim 5, D1 discloses the method of claim 4, wherein the key performance indicator comprises at least one of a reference signal received power, a reference signal received quality, a signal to noise ratio, or a combination thereof (Section 2.3 based on L1-RSRP measurements associated (tagged) with [antenna] panel (id)).

Regarding claim 6, D1 discloses the method of claim 4, wherein the configured transmission configuration indication state comprises the active transmission configuration indication state and the beam comprises a serving beam (Section 2.3 disclosing active TCI states (TX beams) for PDSCH; Fig. 1 TCI state #A receiving PDCCH and PDSCH (serving beam)).

Regarding claim 7, D1 discloses the method of claim 1, further comprising: determining that at least one of the candidate antenna modules will not be used to replace the active antenna module within the leading time; and transitioning the at least one of the candidate antenna modules to be an unused antenna module based at least in part on the determination (Section 2.3 second paragraph disclosing the UE is then able to autonomously switch off the panel(s) that are not needed e.g. to receive DL PDCCH and DL PDSCH based on the knowledge about activated TCI states).

Regarding claim 8, D1 discloses the method of claim 1, further comprising: determining that at least one of the unused antenna modules is potentially to be used as a replacement antenna module to the active antenna module within the leading time; and transitioning the at least one of the unused antenna modules to be a candidate antenna module based at least in part on the determination (Section 2.3 disclosing “activation of the TCI states for PDSCH beam indication are performed using a MAC-CE command” as illustrated in Fig. 1MAC CE (activate TCI state #B) based on the L1-RSRP measurements indicates the potential to replace and the UE is now aware the TCI state #B is no longer unused and in an intermediate state between inactive and active and disclosing “if UE receives MAC-CE to activate a TCI state requiring a panel that is currently switched off the UE may trigger the panel to switched on and because the transition time from the triggering the panel to be switched on to be ready to receive is less than the MAC-CE application latency there shouldn’t be any interruption in the link between gNB and UE”).

Regarding claim 9, D1 discloses the method of claim 1, wherein identifying the one or more remaining antenna modules comprises: identifying an antenna module of the remaining antenna modules at the UE that has a stronger reference signal received power measurement with respect to the active transmission configuration indication state or serving beam than the active antenna module has with respect to the active transmission configuration indication state or serving beam; and identifying the antenna module as a first type of candidate antenna module (Section 2.3 disclosing an adaptive activation/deactivation based on L1-RSRP measurements for [antenna] panels using which the gNB could select DL and UL beams in a way minimizing the amount of required active panels at the UE. Examiner sees an antenna panel selected based on L1-RSRP as disclosed by D1 receiving a MAC CE for activation of a TCI state for PDSCH as a first type of candidate).

Regarding claim 10, D1 discloses the method of claim 1, wherein identifying the serving beam of the base station to be used for one or more scheduled transmissions comprises: identifying the serving beam of the base station to be used for one or more scheduled transmissions based at least in part on the active transmission configuration indication state (Section 2.3 disclosing “activation of a certain TCI state (TX beam) for the CORESET for PDCCH monitoring and activation of the TCI states for PDSCH beam indication are performed using a MAC-CE command”).
Regarding claim 20, the claim is directed towards an apparatus for wireless communication at a user equipment (UE), comprising means for performing the method of claim 1. D1 discloses such means (user equipment, antenna panel, receiving, etc.); as such, claim 20 is rejected on the grounds presented above for claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of MediaTek Inc., “Evaluation Methodology for NR UE Power Saving Study”, 3GPP TSG RAN WG1 Meeting #94bis, Chengdu, China 8th-12th October 2018, R1-1810447, hereafter D2.

Regarding claim 2, D1 further discloses the method of claim 1, further comprising: 
maintaining the active antenna module at an active power state (Section 2.3 second paragraph disclosing activation of TCI states for PDSCH beam indication; as opposed to TCI states (beams) which are switched off; Fig. 1 TCI state #A [antenna] panel 1 actively receiving); 
transitioning the unused antenna modules to an inactive power state (Section 2.3 second paragraph disclosing switching off the [antenna] panel(s) that are not needed e.g. to receive DL PDCCH and DL PDSCH based on the knowledge about activated TCI states.); and 
transitioning the candidate antenna modules to a power state that is in between the active power state and the inactive power state (Section 2.3 disclosing “a MAC-CE activation latency that is the time between the ACK transmission for the PDSCH carrying the MAC-CE message and the time that the UE applies the MAC-CE message.”; Fig. 1 [antenna] Panel Activation latency is seen as a state between the active and inactive states).
D1 does not disclose the following; however, D2 discloses wherein power states associated with lower power consumption are associated with higher latency for power state transition (Section 2.2 Modelling sleep states and Table 1, Deep sleep consumes 1 unit of power, light sleep consumes 5 units of power and microsleep consumes 12-20 units of power and transitions form deep sleep to active take longer than transitions from light sleep to active and the wakeup from microsleep is taken as zero).Examiner notes that this also discloses a power state between inactive and active (Section 2.2.1 disclosing “Wakeup from this state requires a certain amount of time (of the order of 5-10ms) and energy to restart clocks and power supplies and configure the baseband and transceiver before useful activity can take place.”). While this feature is not particularly tied to the other features of claim 2, a reason for combining these features is not necessarily required; however, it would have been obvious to one of ordinary skill in the art to consider these features in unison with the techniques in D1 because they are in the same field of endeavor (D1 Section 1 “In Rel-16 NR, new study item (SI) on UE power saving has been agreed to be studied”) and one of ordinary skill in the art would have been motivated to consider the teaching of D2 because the features in D2 are directed towards understanding the mechanics of power transitions between inactive (sleep) and active states and D2 teaches that modelling power consumption for NR modems is an important component of the study item on NR UE power saving (Section 1).

Regarding claim 13, the claim is directed towards an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method of claim 2. It is notoriously well known to one of ordinary skill in the art that the functionality of a user equipment can be implemented in this manner; in light of this, claim 13 is rejected as obvious over D1 in view of D2 as applied to claim 2 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Apple Inc., “Power model for UE power saving mechanism evaluation1”, 3GPP TSG RAN WG1 Meeting #94bis, Chengdu China, October 8th – 12th, 2018, R1-1811126, hereafter D3.

Regarding claim 11, D1 discloses the method of claim 1, and it is notoriously well known that user equipment are implemented as hardware (integrated circuits) or software or combinations of hardware and software as evidenced by D3 (Section 1 disclosing the UE modem comprises a transmitter chain inside RF module processes digital signal to produce analog signal to be sent through antennas. and a HW/SW architecture); as such, it would have been obvious to one of ordinary skill in the art to implement the antenna module comprising a radio frequency integrated circuit (RFIC).

Claims 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.

Regarding claims 12 and 14-19, the claims are directed towards an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method of claims 1 and 3-8. It is notoriously well known to one of ordinary skill in the art that the functionality of a user equipment can be implemented in this manner; in light of this, claims 12 and 14-19 are rejected as obvious over D1 as applied to claims 1 and 3-8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461